Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-4-2008

Soesamto v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2217




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Soesamto v. Atty Gen USA" (2008). 2008 Decisions. Paper 1477.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1477


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                     NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 06-2217


                                  KEVIN SOESAMTO,

                                                        Petitioner

                                             v.

                 ATTORNEY GENERAL OF THE UNITED STATES,

                                                        Respondent


                         On Petition for Review of an Order of
                          The Board of Immigration Appeals
                     Immigration Judge: Honorable Miriam K. Mills
                                  (No. A96-258-152)


                       Submitted Under Third Circuit LAR 34.1(a)
                                   February 5, 2008

                     Before: MCKEE and AMBRO, Circuit Judges,
                             and IRENAS,* District Judge

                              (Opinion filed: March 4, 2008)




                                        OPINION



       *
         Honorable Joseph E. Irenas, Senior District Judge for the District of New Jersey,
sitting by designation.
AMBRO, Circuit Judge

       Kevin Soesamto petitions for review of a final order of the Board of Immigration

Appeals that affirmed his removal to Indonesia. We deny the petition.

       Soesamto, an ethnically Chinese Christian, recounts two experiences in Indonesia

in support of his application. First, he alleges that while he was in church, a group of

Muslim people gathered outside, shouting, “Come out! We will burn this church!” When

no one came out, the Muslims partially destroyed the church’s garden and then scattered.

Second, Soesamto alleges that after he was involved in a motorcycle accident, a group of

native Indonesians beat him while shouting ethnic slurs. Soesamto claims that, as a result

of these experiences, he suffers from Post-Traumatic Stress Syndrome.

       We lack jurisdiction to review the Board of Immigration Appeals’ conclusion that

Soesamto’s asylum application was filed out of time. See 8 U.S.C. § 1158(a)(3);

Sukwanpatra v. Gonzales, 434 F.3d 627, 634–35 (3d Cir. 2006). Further, we cannot

disturb the Board of Immigration Appeals’ and the Immigration Judge’s conclusions that

Soesamto is not entitled to withholding of removal or relief under the Convention Against

Torture. We review these claims under a deferential substantial evidence standard under

which agency findings “must be upheld unless the evidence not only supports a contrary

conclusion, but compels it.” Abdille v. Ashcroft, 242 F.3d 477, 483–84 (3d Cir. 2001).

The evidence here does not compel a conclusion that Soesamto has suffered past

persecution or torture, see Lie v. Ashcroft, 396 F.3d 530, 536 (3d Cir. 2005), nor a



                                              2
conclusion that it is more likely than not that he will be persecuted or tortured if returned

to Indonesia, see id. at 537–38.

       Accordingly, we deny the petition for review.




                                              3